 1
2
3
                                                                    oEc 2 6 Zois
4
 5
6
 7
 8
                 IN THE UNITED STATES DISTRICT COURT
 9
              FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
12                                              Case No. 2:18-MJ-03368
      UNITED STATES OF AMERICA,
13                                              ORDER OF DETENTION
                        Plaintiff,
14
                   v.
15
      DAVID MICHAEL LINEHAN,
16
                        Defendant.
17
18
19                                             I.
20         On December 21, 2018, Defendant David Michael Linehan ("Defendant")
21   made his initial appearance in this district on the Complaint filed in the United
22   States District Court for the Southern District of Florida, Case No. 2:18-MJ-03368.
23   The Court appointed Deputy Federal Public Defender("DFPD")Pedro Castillo to
24   represent Defendant.
25         The Court conducted a detention hearing based on a motion by the
26   Government pursuant to 18 U.S.C. § 3142(e)in a case alleging that there is no
27   condition or combination of conditions that reasonably will assure (a)the
28   appearance of the defendant as required, and (b)the safety or any other person and
 1   the community.
 2         The Court concludes that the Government is not entitled to a rebuttable
 3   presumption that no condition or combination of conditions reasonably will assure
 4   the defendant's appearance as required and the safety or any person or the
 5   community [18 U.S.C. § 3142(e)].
 6
 7                                            II.
 8         The Court finds that no condition or combination of conditions will
 9   reasonably assure: ~ the appearance ofthe defendant as required.
10                      ~ the safety of any person or the community.
11         The Court bases its conclusions on the following:
12         As to risk ofnon-appearance:
13            • Nature ofthe charged offense;
14            • Lack ofties to the United States, having resided outside ofthe U.S.
15               for the past 17 years; specifically in Cambodia for three years, Hong
16                Kong for four to five years, and Thailand for three yeaxs;
17            • Extensive foreign travel and ties as detailed above, including a
18                pending job offer in Vietnam;
19            • No bail resources;
20            • Unverified background information;
21            • Lack of residence if released.
22
23         As to danger to the community:
24            • Nature ofthe charged offense;
25            • Apparent symptomatic mental health issues and no effort to seek
26               treatment for same.
27   ///
28   ///

                                              2
 1                                          III.
 2         In reaching this decision, the Court considered:(a)the nature and

 3   circumstances of the offenses)charged, including whether the offense is a crime

 4   of violence, a Federal crime of terrorism, or involves a minor victim or a controlled

 5   substance, firearm, explosive, or destructive device;(b)the weight of evidence

 6   against the defendant;(c)the history and characteristics of the defendant; and

 7 (d)the nature and seriousness ofthe danger to any person or the community. [18
 8   U.S.C. § 3142(g).] The Court also considered the report and recommendation of

 9   the U.S. Pretrial Services Agency.

10
11                                            V.
12         IT IS THEREFORE ORDERED that Defendant be detained until trial. The

13   defendant is remanded to the custody ofthe U.S. Marshal for forthwith removal to

14   the Southern District of Florida. The defendant will be committed to the custody of

15   the Attorney General for confinement in a corrections facility separate, to the

16   extent practicable, from persons awaiting or serving sentences or being held in

17   custody pending appeal. The defendant will be afforded reasonable opportunity

18   for private consultation with counsel. On order of a Court of the United States or

19   on request of any attorney for the Government, the person in charge ofthe

20   corrections facility in which defendant is confined will deliver the defendant to a

21   United States Marshal for the purpose of an appearance in connection with a court

22   proceeding. [18 U.S.C. § 3142(1).]

23
24
     Dated: December 26, 2018                   /s/
25
                                            HON. MARIA A. AUDERO
26                                          UNITED STATES MAGISTRATE JUDGE
27
28

                                               3
